
	
		II
		110th CONGRESS
		2d Session
		S. 3302
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2008
			Mr. Barrasso (for
			 himself, Mr. Salazar,
			 Mr. Smith, Mr.
			 Johnson, and Mr. Domenici)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of Agriculture and the
		  Secretary of the Interior to enter into cooperative agreements with State
		  foresters authorizing State foresters to provide certain forest, rangeland, and
		  watershed restoration and protection services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Good Neighbor Forestry
			 Act.
		2.DefinitionsIn this Act:
			(1)Eligible
			 StateThe term eligible State means a State that
			 contains National Forest System land or Bureau of Land Management land located
			 west of the 100th meridian.
			(2)SecretaryThe
			 term Secretary means—
				(A)the Secretary of
			 Agriculture, with respect to National Forest System land; or
				(B)the Secretary of
			 the Interior, with respect to Bureau of Land Management land.
				(3)State
			 foresterThe term State forester means the head of
			 a State agency with jurisdiction over State forestry programs in an eligible
			 State.
			3.Cooperative
			 agreements and contracts
			(a)In
			 generalThe Secretary may enter into a cooperative agreement or
			 contract (including a sole source contract) with a State forester to authorize
			 the State forester to provide the forest, rangeland, and watershed restoration
			 and protection services described in subsection (b) on National Forest System
			 land or Bureau of Land Management land, as applicable, in the eligible
			 State.
			(b)Authorized
			 servicesThe forest, rangeland, and watershed restoration and
			 protection services referred to in subsection (a) include the conduct
			 of—
				(1)activities to
			 treat insect infected trees;
				(2)activities to
			 reduce hazardous fuels; and
				(3)any other
			 activities to restore or improve forest, rangeland, and watershed health,
			 including fish and wildlife habitat.
				(c)State as
			 agentExcept as provided in subsection (f), a cooperative
			 agreement or contract entered into under subsection (a) may authorize the State
			 forester to serve as the agent for the Secretary in providing the restoration
			 and protection services authorized under subsection (a).
			(d)SubcontractsIn
			 accordance with applicable contract procedures for the eligible State, a State
			 forester may enter into subcontracts to provide the restoration and protection
			 services authorized under a cooperative agreement or contract entered into
			 under subsection (a).
			(e)Timber
			 salesSubsections (d) and (g) of section 14 of the National
			 Forest Management Act of 1976 (16 U.S.C. 472a) shall not apply to services
			 performed under a cooperative agreement or contract entered into under
			 subsection (a).
			(f)Retention of
			 NEPA responsibilitiesAny decision required to be made under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect
			 to any restoration and protection services to be provided under this Act by a
			 State forester on National Forest System land or Bureau of Land Management
			 land, as applicable, shall not be delegated to a State forester or any other
			 officer or employee of the eligible State.
			(g)Applicable
			 lawThe restoration and protection services to be provided under
			 this Act shall be carried out on a project-to-project basis under existing
			 authorities of the Forest Service or Bureau of Land Management, as
			 applicable.
			4.Termination of
			 effectiveness
			(a)In
			 generalThe authority of the
			 Secretary to enter into cooperative agreements and contracts under this Act
			 terminates on September 30, 2018.
			(b)Contract
			 dateThe termination date of a cooperative agreement or contract
			 entered into under this Act shall not extend beyond September 30, 2019.
			
